20-1409-cv
Caldwell v. Barriere
                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 22nd day of April, two thousand twenty-one.

PRESENT:               JOSÉ A. CABRANES,
                       JOSEPH F. BIANCO,
                                     Circuit Judges. *


BOISEY CALDWELL,

                               Plaintiff-Appellant,                            20-1409-cv

                               v.

JAMES BARRIERE,

                               Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                                         Boisey Caldwell, pro se, Bronx, NY.

FOR DEFENDANT-APPELLEE:                                          James J. Barriere, Christopher V. Fenlon,
                                                                 Hinckley, Allen & Snyder, LLP, Albany,
                                                                 NY.



* Judge Pooler, originally assigned to the panel, recused herself from consideration of this matter. The two
remaining members of the panel, who are in agreement, have decided this case in accordance with Second
Circuit Internal Operating Procedure E(b). See 28 U.S.C. § 46(d); cf. United States v. Desimone, 140 F.3d 457, 458
(2d Cir. 1998).



                                                         1
     Appeal from a judgment of the United States District Court for the Northern District of
New York (Brenda K. Sannes, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

         Appellant Boisey Caldwell (“Caldwell”), proceeding pro se, appeals the District Court’s sua
sponte dismissal of his complaint pursuant to 28 U.S.C. § 1915(e)(2) without leave to amend. Caldwell
sued his former attorney for legal malpractice and violations of his civil rights in connection with
representation in a prior civil action, and the District Court dismissed the complaint because, among
other reasons, Caldwell’s prior complaint raising the same claims against the same attorney had been
dismissed with prejudice. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

           We review de novo a district court’s sua sponte dismissal under § 1915(e)(2). Hardaway v.
Hartford Pub. Works Dep’t, 879 F.3d 486, 489 (2d Cir. 2018). Under § 1915(e), a district court must
dismiss a complaint filed in forma pauperis if it determines that the action “(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a
defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). To avoid dismissal, a
complaint must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        While we “liberally construe pleadings and briefs submitted by pro se litigants, reading such
submissions to raise the strongest arguments they suggest,” McLeod v. Jewish Guild for the Blind, 864
F.3d 154, 156 (2d Cir. 2017) (internal quotation marks omitted), pro se appellants must still comply
with Fed R. App. P. 28(a), which “requires appellants in their briefs to provide the court with a clear
statement of the issues on appeal,” Moates v. Barkley, 147 F.3d 207, 209 (2d Cir. 1998). Despite
affording pro se litigants “some latitude” in meeting the rules governing litigation, we “normally will
not[] decide issues that a party fails to raise in his . . . appellate brief.” Id.

         Caldwell’s appellate brief does not address the District Court’s holding that his complaint
was barred because his prior complaint raising the same claims against the same defendant was
dismissed with prejudice more than a decade earlier. Nor does he address the District Court’s
holding that amendment would be futile. He has thus waived any challenge to the Court’s rulings on
these issues, which were dispositive. LoSacco v. City of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995). In
any event, neither holding was in error. See Proctor v. LeClaire, 715 F.3d 402, 411 (2d Cir. 2013)
(“Under the doctrine of res judicata, or claim preclusion, a final judgment on the merits of an action
precludes the parties or their privies from relitigating issues that were or could have been raised in
that action[.]” (internal quotation marks and alterations omitted)); Cuoco v. Moritsugu, 222 F.3d 99,


                                                     2
112 (2d Cir. 2000) (leave to replead should be denied as futile where defects in the complaint are
substantive and cannot be cured by repleading).

                                          CONCLUSION

       We have reviewed all of the arguments raised by Caldwell on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the April 17, 2020 judgment of the District
Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  3